ABCS(2007)2004
Rights Pledge Contract
Contract No.: 53904200900004472


Pledgee (full name): Agricultural Bank of China, Kunming Shuanglong Branch
 
Pledgeor: China Shenghuo Pharmaceutical Holdings, Inc.


This Pledge Contract is entered into by and among the two parties in accordance
with relevant Chinese laws and regulations for purpose of ensuring that Kunming
Shenghuo Pharmaceutical (group) Co., Ltd. (“Kunming Shenghuo”) will repay the
loan under the Loan Contract between Kunming Shenghuo and the Pledgee, dated
August 24, 2009(“Principal Contract”).


1. Type and Amount of the Creditor’s Principal Claim
 
The creditor’s principal claim guaranteed is the loan borrowed for medium-term
current capital in the amount of RMB50 million.
 
2. The Scope of Guaranty of Pledge
 
The scope of this guaranty of pledge includes the amount of creditor’s principal
claim and the interest thereof, default fine, compensation for damage and all
kinds of relevant expenses incurred by the pledgee to recover its claim and the
pledged right.

 
 

--------------------------------------------------------------------------------

 

3. The Pledged Right
 
The pledgor agrees on the pledge of stock right, as to the details of pledged
right please find the List of Pledge of Rights(equity/fund/bond), No.:
53904200900004472 (Name and No. of the list) as attached, which constitutes the
integral part of this Contract and has same legal force and effect as in the
Contract; and
 
The provisional price of the above mentioned pledged right is RMB 101.86 million
while the terminal value will be determined by its actual disposing price.
 
4. Covenants of the Pledgor
 
4.1 The pledgor has obtained authrization necessary to enter into this Contract
pursant to relavent regulations and procedures.
 
4.2 The full and undisputed ownership and disposition right of the pledged right
is entitled to the pledgor.
 
4.3 The pledged right is transferable according to law.
 
4.4 The pledged right has not been cancelled upon application, been declared
null and void upon application, facing objection, seal-up, freezing,
supervision, litigation, arbitration, reporting lost and stop of payment.
 
4.5 The pledgor has obtained approval from co-owners of the right to be pledged
under this Contract.

 
 

--------------------------------------------------------------------------------

 

4.6 The pledgor promises to pay all kinds of expenses related to the pledged
right according to laws and regulations, perform the legal obiligations, expand
the term of right as per the requirement of the pledgee and have the pledged
right remain in force and effect at duration period.
 
4.7 At the duration period of the pledged right, the pledgor shall inform the
pledgee in written for any of following cases:
 
  4.7.1 The pledged right has been cancelled upon application, been declared
null and void upon application, facing objection, seal-up, freezing,
supervision, litigation, arbitration, reporting lost and stop of payment or
other cases that would affect the realization of pledged right.
 
4.7.2 The business license of the pledgor has been cancelled or revoked, the
pledgor was ordered to close down or was terminated for other causes.
 
4.7.3 The pledgor applies for bankruptcy, reorganization, reconciliation or is
the subject of bankruptcy and reorganization applications.
 
4.8 There is no existence of other cases that would affect the realization of
pledged right.
 
5. Effect of the Pledged Right
 
The effect of pledged right is extended to the incidental right associated with
the pledged right, yield and property and rights according to laws and
regulations.

 
 

--------------------------------------------------------------------------------

 

6. Delivery and Storage of the Document of Title
 
6.1 If necessary, the pledgor shall deliver relevant document of title to the
pledgee within specified days from the date of this Contract. The pledgee shall
keep the delivered document of title in good condition.
 
6.2 Where a bill of exchange, promissory note, cheque, warehouse receipt, bill
of lading, bond or other document of title that needs to be negotiated by
endorsement is pledged, the words of “value in pledge” are required to be
written in the endorsement.
 
6.3 If necessary, the pledgor shall register the pledge contract with the
registration authorities within specified days from the date of this Contract
and the original registration certificate shall be kept by the pledgee. The
pledgor shall assist the pledgee in case that the registration of transferred
pledged right or of other issues need to be changed.
 
6.4 At the duration period of the pledged right, the pledgor may not grant or
transfer the pledged right, permit other person to use the pledged right or
dispose the pledged right in other ways without the written approval of the
pledgee. Where the written approval is available, the proceeds from the pledged
right disposition shall firstly be used to liquidate the creditor’s principal
claim secured by the stock right and the escrow.
 
6.5 At the duration period of the pledged right, where the value of pledged
right is decreased, the pledgee is entitled to ask the pledgor offering a
guranty which is equivalent to the decreased value and needs to be recognized by
the pledgee.

 
 

--------------------------------------------------------------------------------

 

 
7. Transfer of the Pledged Right
   

 
Where part of the creditor’s claim is transferred by the pledgee, the pledgee is
entitled not to transfer the corresponding pledged right.
   

 
8. The Realization of Pledged Right
   

8.1 Under any of the following circumstances, the pledgee has the right to
exercise the pledged right:
 
8.1.1 The pledgee is not paid at the maturity of the obiligation under the
Principal Contract.
 
8.1.2 The business licenses of the debtor or pledgor has been cancelled or
revoked, or he is ordered to close down or was terminated for other causes.
 
8.1.3 The People’s Court has accepted the bankruptcy application of the debtor
or pledgor or has made the determination of a settlement.
 
8.1.4 The debtor or pledgor was dead or was declared lost or dead.
 
8.1.5 The pledged right has been cancelled upon application, been declared null
and void upon application, facing objection, litigation, arbitration, seal-up,
freezing, supervision or other enforcement actions have been taken.
 
8.1.6 The pledgor has not offered corresponding guranty as per the requirements
of the pledgee.

 
 

--------------------------------------------------------------------------------

 

8.1.7 The pledgor has violated the obligations under this Contract.
 
8.1.8 The existence of other circumstances that have materially affected the
realization of pledged right.
 
8.2 Where a pledged bill of exchange, cheque, promissory note, bond, certificate
of deposit, warehouse receipt or bill of lading can be honoured or taken
delivery before the creditor’s claim under the Principal Contract expires, the
pledgee is entitled to do so first and the proceeds therefrom can be firstly
used to liquidate the creditor’s principal claim secured by the stock right and
escrow.
 
8.3  Where more than two material guarantors for the creditor’s claim under this
Contract exist in the mean time, the pledgee is entitled to exercise the
security right to any one of the collateral or both of them.
 
8.4 Where the pledgor is the third person other than the debtor, meanwhile the
debtor has offered material guranty for the creditor’s claim under the Principal
Contract, and the pledgor has waived this security right, the pledgor agrees to
offer a guaranty of pledge for the creditor’s claim under the Principal
Contract.
 
9. Return of the Document of Title
 
9.1 Where all the debts under the Principal Contract have been performed, or all
the creditor’s claims secured by the pledged right under the Principal Contract
have been liquidated, the pledgee shall timely return the document of title to
the pledgor.

 
 

--------------------------------------------------------------------------------

 

9.2 The pledgor shall accept the returned document of title timely.
 
10. Liability for Breach of Contract
 
10.1 The pledgor shall indemnify the pledgee in case of commiting any of the
following acts:
 
10.1.1 Haven’t obtained legal and valid authorization which is necessary for the
guaranty under this Contract.
 
10.1.2 Haven’t performed his obligation of making a full and accurate disclosure
to the extent that there is a existence of co-ownership of the pledged right and
a dispute over the pledged right, or the pledged right has been cancelled upon
application, been declared null and void, facing objection, seal-up, freezing,
supervision, litigation, arbitration, reporting lost and stop of payment.
 
10.1.3 Haven’t delivered the document of title, or made a pledge endorsement or
registered the pledge contract according to this Contract.
 
10.1.4 Have disposed the pledged right without the written approval of the
pledgee.
 
10.1.5 Haven’t offered the corresponding guranty as per the requirement of the
pledgee.
 
10.1.6 Other activites that have violated the agreement under this Contract or
affected the realization of pledged right.
 
10.2 Where the pledgee is involved in any of the following acts, which results
in a loss for the pledgor, then the pledgee shall be liable to pay compensatory
damages:

 
 

--------------------------------------------------------------------------------

 

10.2.1 The document of title is damaged or destructed, or is lost resulting from
the pledgee’s negligence in storage.
 
10.2.2 Where the pledgee delayed in exercising the pledged right at the written
request of the pledgor when the time limit for the performance of debts expires.
 
11. Liability for Expenses
 
The pledgor shall be liable for incurred costs in the course of pledged right
appraisement, evaluation, storage, registration, notarization and escrow.
 
12. Resolution of Disputes
 
Any dispute arising from this Contract shall be resolved by both parties through
friendly discussion, or
 
12.1 Shall be resolved by litigation which falls within the jurisdiction of
People’s Court in the Pledgee’s place of residence.
 
12.2 During the course of the litigation, this Contract shall be performed
except for the part under dispute.
 
13. Other Matters
 
13.1 The pledgor hereby acknowledges the receipt of the Principal Contract and
have read and understood this contract secured by the pledgor.
 
14. This Contract shall take effect from the date of its execution.

 
 

--------------------------------------------------------------------------------

 

15. This Contract is made out in 5 copies and each one for the Pledgee, the
Pledgor, the Administration for Industry and Commerce, Ministry of Commerce and
the Public Notary Office. Each copy has same legal force and effect.
 
16. The pledgee has notified the pledgor to make a complete and accurate
understanding for each provision under this Contract and have made explanations
for corresponding provisions as per the requirement of the pledgor. Both parties
reached an agreement on this Contract.


Pledgee:
 
Agricultual Bank of China, Kunming Shuanglong Branch
 
Signature: Zuo Wu Zhou
 
Pledgor:
 
China Shenghuo Pharmaceutical Holdings, Inc
 
Signature: Gui Hua Lan



 
Date:

 
 
 

--------------------------------------------------------------------------------

 

ABCS(2007)2010-3
 
List of Pledge of Rights(equity/fund/bond)
 
Pledgee (full name):
 
Agricultural Bank of China, Kunming Shuanglong Branch
 
Pledgeor:
 
China Shenghuo Pharmaceutical Holdings, Inc.
 
No.:53904200900004472


Pledged with:  94.95% shares of Kunming Shenghuo Pharmaceutical Co., Ltd. held
by China Shenghuo Pharmaceutical Holdings, Inc.


Provisional price of those shares: RMB101.86 million


This List constitutes a integral part of the Pledge Contract, No.:
53904200900004472. Both parties have reached the following special agreement
besides the above mentioned Contract:
 
1. At the duration period of the pledged right, the effect of pledged right is
extended to the such yields as bond interest, fund dividend, return on equity
including stock dividend and transfer, bonus, coupon and etc., which may not be
taken by the pledgor.

 
 

--------------------------------------------------------------------------------

 

2. Where the fund shares are pledged, when the fund contract was changed or
terminated, the pledgor shall timely notify the pledgee. At the duration period
of the pledged right, the pledgor may not apply to redeem or transfer the
pledged fund shares.
 
3. When the market value of the pledged right accounts for less than  % of the
provisional price when it was pledged, the pledgee is entitiled to ask the
pledgor offering a guaranty deposit or other guaranty that is recognized by the
pledgee.
 
4. The pledgor has delivered the document of title to the pledgee, if necessary.


Pledgee:
 
Agricultual Bank of China, Kunming Shuanglong Branch
 
Signature: Zuo Wu Zhou
 
Pledgor:
 
China Shenghuo Pharmaceutical Holdings, Inc.
 
Signature: Gui Hua Lan


Date: August 19, 2009

 
 

--------------------------------------------------------------------------------

 

Notary Certificate
 
No.:14789
 
Applicant:
 
Pledgee:
 
Agricultual Bank of China, Kunming Shuanglong Branch
 
Place of redidence: No.199 Shuang Tang Road, Kunming City
 
Person-in-charge: Zuo Wu Zhou
 
Position: Governor of the Bank
 
Pledgor:
 
China Shenghuo Pharmaceutical Holdings, Inc.
 
Place of residence: No.2 Jing You Road, Kunming National Economy and Technology
Developing District
 
Legal representative: Gui Hua Lan
 
Notarization: The Right Pledge Contract
 
Both parties agree on the notarization application for the above mentioned
Contract.


We hereby prove that both parties have signed the above mentioned Right Pledge
Contract upon consensus. The pledgee is a qualified Financial institution
engaging in loan bussiness(RMB) and its governor is entitled to sign this
Contract on behalf of his bank; while the pledgor is a qualified entity to sign
this Contract.
 
 
 

--------------------------------------------------------------------------------

 

This Pledge Contract is entered into by those two parties according to relevant
laws and regulations of China for purpose of ensuring that Kunming Shenghuo
Pharmaceutical (group) Co., Ltd. will repay the loan under Loan Agreement,
No.53101200900004676 as above mentioned. This Contract is secured by the pledge
of 94.95% shares of Kunming Shenghuo Pharmaceutical Co., Ltd. Held by the
pledgor. Upon examination, the pledgee agrees to accept the guarany of pledge
offered by the pledgor. Specific provisions such as Amount of Guaranty, Term of
Guaranty, Way of Payment, Rights and Obligations of Both Parties, Liability for
Breach of Contract have been clarified therein.


Based upon the above mentioned facts, we hereby certify that the above Right
Pledge Contract is dated August 19, 2009, and is entered into at Kunming City,
Yunnan Province by and among Zuo Wu Zhou, the governor of Agricultual Bank of
China, Kunming Shuanglong Branch and Gui Hua Lan, the legal representative of
China Shenghuo Pharmaceutical Holdings, Inc. This Contract entered into by both
parties is in compliance with Article 55 of The General Principles of the Civil
Law of the People’s Republic of China; the signatures and seals of both parties
are found to be authentic; the contents of this Contract are in compliance with
regulations of The Contract Law of the People’s Republic of China, The Property
Law of the People’s Republic of China and The Guaranty Law of the People’s
Republic of China, respectively.
 
 
 

--------------------------------------------------------------------------------

 

Pursuant to Article 226 of The Property Law of the People’s Republic of China,
where the stock right is pledged, the pledged right is established from the date
of registration with the Administraion of Commerce and Industry.



 
Issued by:
       
Ju Ming Feng,
   
of Zhenyuan Public Notary Office, of Kunming City, Yunnan Province, P.R.C.
       
Date: August 19, 2009

 
 
 

--------------------------------------------------------------------------------

 